DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eric J. Yurinko on 1/29/2021.
The application has been amended as follows: 
Cancel claims 24-25 .

REASONS FOR ALLOWANCE
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a surgical stapler as claimed in independent Claims 21-23 having all limitations claimed, particularly comprising a power system configured to (A) in a main operating state (“powered operating state”-Claim 21, or “first operating state” – Claim 22, or “primary operating state”-Claim 23) supplying sufficient (electric) power to drive forward a cutting/firing member from an initial (“proximal unfired position”) to a final (“distal fired position”) location during a firing stroke, and (B) in a secondary operating state (“limited-power operating state”-Claim 21, or “second operating state” – Claim 22, or “secondary operating state”-Claim 23) supplying sufficient/enough power to retract said cutting/firing member back to the initial/”proximal unfired position”, transition from the main state to the secondary state being caused:
Claim 21: automatically (by a control system) when the power system is depleted to such extent that the firing stroke cannot be completed (“power system does not have enough power to complete ... stroke”);
Claim 22: automatically (by a control system) when a complete loss of power occurs in the surgical stapler;
Claim 23: as an (automatic) switching action by the power system, when a complete loss of power occurs in the surgical stapler.
Since the prior art (e.g. Yates-474, Marczyk-903, Ramsey-287, etc.) teaches staplers lacking said features, the prior art does not anticipate the claimed subject matter. For additional contrast between the prior art and the recited limitations, Applicant’s persuasive arguments filed 1/27/2021 are copied below. Note related references to Yates’ Fig. 12, additionally discussed in the prior Office Action.

    PNG
    media_image1.png
    548
    646
    media_image1.png
    Greyscale

Excerpt from Applicant's remarks as filed 1/27/2021 (Page 10, last Para - Page 11, 1st Para)

Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731